Citation Nr: 1425189	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include spondylolisthesis and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1975 to April 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Cleveland, Ohio, which denied service connection for a spinal disorder.  This case was previously before the Board in November 2012, where it was remanded to obtain outstanding Worker's Compensation documents and to schedule the Veteran for a VA spinal examination.  As the instant decision grants service connection for a lumbosacral spine disorder, the claim is more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the June 2010 substantive appeal, via VA Form 9, the Veteran requested a hearing before the Board.  A Board hearing was scheduled for December 2010; however, the Veteran submitted an October 2010 written request to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).

On August 6, 2013, the Veteran filed a motion for a 60 day continuance to submit additional medical evidence in support of his claim.  The letter conveyed that the Veteran intended to send his physician copies of the X-rays taken at the April 2013 VA spinal examination for a private opinion, and reflects that the Veteran understood the importance of such additional evidence to support his claim.  Nine months have elapsed since the Veteran submitted the 60 day continuance request.  To date, the Board has not received any additional evidence from the Veteran.  Further, as the only issue on appeal, entitlement to service connection for a lumbosacral spine disorder, to include spondylolisthesis and DDD, is granted in the instant decision, there is no harm to the Veteran in issuing a decision at this time.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with spondylolisthesis and DDD of the lumbosacral spine.

2.  The Veteran sustained a back injury during service.

3.  The currently diagnosed lumbosacral spine disabilities are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbosacral spine disorder, to include spondylolisthesis and DDD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a lumbosacral spine disorder, to include spondylolisthesis and DDD.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Lumbosacral Spine Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, spondylolisthesis and DDD are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue of service connection for a lumbosacral spine disorder, to include spondylolisthesis and DDD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he suffers from low back pain due to an injury he sustained in service when a Hawk missile launcher rose from the ground and struck him in the back.  Initially, the Board finds that the Veteran is currently diagnosed with spondylolisthesis and DDD of the lumbosacral spine.  X-rays taken for the April 2013 VA spinal examination showed moderate disc space narrowing and grade 1-2 spondylolisthesis at L5-S1, and mild disc space narrowing at L4-L5.  The VA examiner diagnosed the Veteran with spondylolisthesis and DDD.  The Board notes that the April 2013 VA spinal examination report also conveys that imaging studies of the thoracolumbar spine revealed spinal arthritis; however, a diagnosis of arthritis was not mentioned in the examiner's opinion.  As the Veteran has currently diagnosed spinal disabilities of spondylolisthesis and DDD, and as the Board grants service connection in the instant decision for a lumbosacral spine disorder, the Board need not consider whether the Veteran has a current diagnosis of spinal arthritis.

Next, the Board finds that the Veteran sustained an injury to his low back and/or lumbosacral spine in service.  A service treatment record dated March 1976 conveys that the Veteran reported shooting back pains after being struck on the back by a metal object 10 days earlier.  Upon examination the Veteran was found to have tenderness in the coccyx region, and an impression of coccydynia was advanced.  The Veteran was given a ring cushion to sit on, and he was not to engage in running or physical training for one week.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's spinal disabilities are related to active service.  The Veteran received a VA spinal examination in April 2013.  The Board notes that the opinion rendered as to the relationship between the currently diagnosed spinal disabilities and service is murky at best.  After diagnosing the Veteran with spondylolisthesis and DDD, the VA examiner appears to opine that the spondylolisthesis was caused by the natural aging process as "hitting the back does not cause spondylolisthesis;" however, the Board notes that there are varying types of spondylolisthesis, including traumatic spondylolisthesis, which is "due to acute fracture of the facets, pedicle, or lamina, rather than of the pars interarticularis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1754 (32nd ed. 2012).  

The VA examiner went on to opine that "due to the length of time and lack of nexus, any relationship to [the Veteran's] service injury cannot be resolved without resorting to speculation."  Here the VA examiner appears to be giving a negative opinion, no nexus, while also stating that he cannot render a nexus opinion without resorting to speculation.  Additionally, subsequent to the April 2013 VA spinal examination, the VA examiner was provided with newly received Worker's Compensation documentation and asked to render an addendum opinion.  In a July 2013 addendum opinion, the examiner merely stated "c-file reviewed, no change in opinion."  An examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  Jones v. Shinseki, 
23 Vet. App. 382, 389 (2010).  While some rationale was provided by the VA examiner as to why his opinion would be speculative, including the length of time between the injury and the examination, the Board does not find such explanation sufficient under Jones.  For these reasons, the Board finds the April 2013 opinion, and the July 2013 addendum opinion, to be of minimal probative value.

In the August 2009 Notice of Disagreement (NOD), the Veteran advanced that his Florida Worker's Compensation medical records would reflect that X-rays taken at the time he applied for benefits showed an old back break, which his physician opined was the cause of the back pain he was suffering at that time.  He further advanced that the physician told him that the injury would result in "a lot of arthritis" in that part of his back in the future.  Unfortunately, it appears that the Worker's Compensation medical documentation was destroyed, as a March 2013 notation in the record indicates that the Veteran told the Appeals Management Center (AMC) that he was notified that his Florida Worker's Compensation records had been destroyed after 7 years.  Despite this, after working with a private attorney to subpoena his records, the Veteran was able to obtain and submit his non-medical Worker's Compensation records.

A document dated May 1989 reflects that the Veteran applied for Worker's Compensation benefits after he began experiencing back pain.  When he tried to work through the pain, the problem became worse.  Most relevant for purposes of this decision, under "injury or disease," the document, which was signed by both the Veteran and his employer, reported that the Veteran began experiencing lower back spasms.  There is no indication that these spasms were caused by an injury at work.  The name and address of an employer authorized physician was included in the document.  Subsequent Worker's Compensation records reflect that the Veteran received benefits until at least March 1990.

As noted above, the Veteran is competent to report a contemporaneous medical diagnosis, here that the employer authorized physician X-rayed his back and identified a previous spinal injury which was causing his back pain/spasms, and that such prior injury would lead to additional back/spinal problems in the future.  Davidson, 581 F.3d 1313.  Despite these medical records having been destroyed, the Board finds the Veteran's contentions to be especially credible.  The Veteran went to great lengths, including hiring a private attorney and issuing a subpoena, to obtain the Florida Worker's Compensation documentation that had not been destroyed due to age.  Had these documents shown that the Veteran sustained a physical back injury at his place of employment in May 1989, the Veteran's claim would have been severely hampered as the Board may have found such an injury was the cause of the current spinal disabilities.  As such, the Veteran must have had a strong belief that the Worker's Compensation documentation would support his contentions; therefore, the Board finds that the Veteran's reported contemporaneous diagnosis is competent, credible, and of high probative value.

The Veteran injured his back in service after being struck by a Hawk missile launcher which was rising from the ground.  He has currently diagnosed lumbosacral spine disabilities of spondylolisthesis and DDD.  He conveyed that in 1989, 13 years after separation from service, a physician identified by X-ray a previous spinal injury, which the physician opined would result in additional back/spinal problems in the future.  There is no indication from the record that the Veteran sustained any other back injuries between his separation from service and when he went on Worker's Compensation for back spasms in May 1989.  The 

Veteran's statements are competent, credible and probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a lumbosacral spine disorder, to include spondylolisthesis and DDD, was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER


Service connection for a lumbosacral spine disorder, to include spondylolisthesis and DDD, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


